Citation Nr: 1243128	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-32 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability evaluation for lumbosacral strain prior to July 27, 2010, and to an evaluation in excess of 10 percent from July 27, 2010. 

2.  Entitlement to a total disability evaluation for compensation purposes based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971.  The claims addressed in this Remand initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.   The claims were Remanded in May 2011.

The May 2011 Board decision Remanded a claim for service connection for folliculitis.  By a rating decision issued in August 2011, the RO granted the claim for service connection for folliculitis.  The Veteran has not disagreed with any aspect of that grant of service connection, and no claim regarding folliculitis is before the Board for appellate review at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to work as a result of his service-connected lumbosacral strain.  At the time of his July 2011 VA examination, he reported that he had been in receipt of disability befits from the Social Security Administration (SSA) since 2008.  He further reports that he was awarded SSA benefits as a result of his service-connected back disability.  It appears that the SSA records are relevant to the Veteran's claim for an increased rating for his back disorder as well as his claim for a TDIU.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).   An attempt to obtain those records is required.

Further, in its May 2011 Remand, the Board directed that VA examination be conducted to identify the manifestations and severity of the Veteran's service-connected chronic lumbosacral strain.  An examination was conducted in July 2011.  However, the report of the July 2011 VA examination is difficult to interpret, given the context of this claim.  

Historically, the Veteran sought treatment for back pain in service on several occasions.  Radiologic examination and other diagnostic testing disclosed no abnormality.  A diagnosis of chronic lumbosacral strain was assigned.  Service connection for chronic lumbosacral strain was granted, effective as of the day following the Veteran's 1971 service discharge.  The disability was evaluated as noncompensable.  The Veteran did not seek VA treatment or evaluation for lumbosacral strain for many years.  In May 2008, the Veteran submitted a claim an increased (compensable) evaluation.  That claim led to this appeal.  
About 15 years after his service discharge, in 1986, the Veteran was hospitalized following a motor vehicle accident.  Diagnoses of spondylosis of the cervical spine and stenosis of the lumbar spine were assigned after this accident.  In 2008, the Veteran reported increased back pain.  He underwent a decompressive laminectomy in November 2008, apparently to treat the symptoms of stenosis.  The reviewer who provided a May 2009 VA opinion opined that the Veteran's lumbar spine stenosis and lumbar laminectomy were unrelated to the Veteran's service-connected lumbosacral strain.  

Unfortunately, the VA examiner who conducted the July 2011 VA examination did not discuss the May 2009 VA opinion, or the Veteran's post-service medical history, other than noting that the Veteran underwent decompression laminectomy in November 2008.  The examiner did not discuss whether any disorder of the spine or muscles of the back other than service-connected lumbosacral strain was present.  The examiner did not indicate whether residuals of decompressive laminectomy were present, and did not provide an opinion as to whether such residuals, if present, should be attributed to service-connected lumbosacral strain.  

The Board notes that, when it is not possible to separate the effects of service-connected disability from the effects of a disorder for which service connection is not in effect, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, requires that such signs and symptoms be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Further development of the medical evidence is required to assist the Baord to determine whether all described symptoms may be attributed to the service-connected chronic lumbosacral strain.  

Finally, the Board notes that the Veteran receives treatment from the Shreveport VA Medical Center (VAMC).  The record, including the virtual (electronic) record includes treatment notes dated through September 2010.  The RO/AOJ should obtain updated treatment notes, as well as VA treatment records for the year prior May 2008, when the Veteran submitted the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA outpatient treatment records relevant to treatment for a disorder of the back or spine from September 2010.  

VA clinical records during the period from 1986 to 2008 should be sought, including handwritten records and originals of the Veteran's VA outpatient treatment from 1986 to 2008.  In particular, obtain VA outpatient treatment records for the year prior to May 2008.  

2.  Afford the Veteran an opportunity to identify or submit any non-VA treatment records which describe treatment of the back or symptoms of a back disorder.  Records from 1986 to the present may be relvant; non-VA records beginning in May 2007, one year prior to the date of the May 2008 claim for an increased rating for service-connected chronic lumbosacral strain, may be persuasive evidence of the current severity of the service-connected disability.    

Advise the Veteran that he may identify or submit alternative records, such as examinations for employment, reports of insurance examinations, lay statements, and the like, to substantiate his claims.  Any identified records should be requested with appropriate authorization from the Veteran.

3.  Request records related to the Veteran's application(s) for Social Security Administration benefits.  If no SSA records are located, request that the negative response be provided in writing; the written response should be placed in the file.

4.  Arrange for the Veteran to undergo a VA examination to obtain evidence as to the nature and etiology of his current chronic lumbosacral strain.  The claims folders, including any evidence obtained on Remand, must be reviewed by the examiner in connection with the examination, and this review should be confirmed in the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should express an opinion as to the following: 
	(i).  Does the Veteran currently manifest chronic lumbosacral strain?  If so, what are the current symptoms of that service-connected disability?
	(ii).  Does the Veteran currently manifest symptoms of any disorder of the spine or back other than chronic lumbosacral strain?  
	If so, the examiner should assign a diagnosis for each disorder other than service-connected chronic lumbosacral strain and should distinguish the symptoms of other disorders from the symptoms attributable to service-connected chronic lumbosacral strain.  
	(iii).  Provide an opinion as to whether the Veteran has any neurologic residuals or symptoms which are due to the service-connected chronic lumbosacral strain.  
	(iv).  In rendering your opinion, please state whether you agree or disagree with the May 2009 opinion that a decompression laminectomy, and the disorder underlying the need for that surgery, are unrelated to service-connected chronic lumbosacral strain.  
	(v).  Please describe the severity of the service-connected chronic lumbosacral strain, as distinguished from the manifestations of any disorder for which service connection is not in effect, to the extent possible, during the period from May 2007 to November 2008.  
	(vi).  Please describe the severity of the service-connected chronic lumbosacral strain, during the period from November 18, 2008 to July 27, 2010, and distinguish the symptoms of chronic lumbosacral strain from the manifestations of other disorders during that period, to the extent possible.    
	(vii).  Please describe the severity of the service-connected chronic lumbosacral strain at the time of the July 2011 VA examination, and distinguish the symptoms of chronic lumbosacral strain from the manifestations of other disorders during that period, to the extent possible.    
	(viii).  Please describe the severity of the service-connected chronic lumbosacral strain during the period from July 27, 2011, to the present, and distinguish the symptoms of chronic lumbosacral strain from the manifestations of other disorders during that period, to the extent possible.    
	(ix).  Provide an opinion as to industrial tasks impaired by service-connected chronic lumbosacral strain.  Provide an opinion as to the effect of chronic lumbosacral strain on employability and any type of employment precluded by the service-connected disability.
	

Address the Veteran's contention that service-connected chronic lumbosacral strain, as distinguished from the manifestations of disorder(s) for which service connection is not in effect, results in the need for the Veteran to use a cane, limits his ability to lift, bend, walk, sit, and sleep, and results in neurologic impairment.  
	
The rationale for each opinion should be explained.  If the examiner cannot provide an opinion without resorting to mere speculation, explain why speculation is required, such as whether the inability to provide a more definitive opinion is the result of a need for additional information or that the limits of current medical knowledge do not support an answer to the particular question(s).

5.  Schedule the Veteran for VA employability examinations as necessary to identify the effect of each service-connected disability on the Veteran's employability.  Occupational tasks impaired by each service-connected disability should be identified by the examiner(s).  The examiner(s) should provide an opinion as to the limitations on employment due to the service-connected disabilities, to include types of employment precluded by the service-connected disability.  

6.  Readjudicate each claim on appeal, including consideration of whether to submit a claim, including the claim for TDIU, to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular consideration.   If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

